Citation Nr: 0113348	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  97-03 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for skin keratosis and 
tinea pedis, to include as due to exposure to herbicides in 
service.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicides in service.

3.  Entitlement to service connection for arteriosclerotic 
vascular disease and residuals of a stroke, to include as due 
to exposure to herbicides in service.

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for an affective 
disorder.  

6.  Entitlement to service connection for loss of teeth.  



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1969 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

The Board issued a decision in this case in January 1999.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).  
In a December 2000 Order, the Court vacated the Board 
decision and remanded the case to the Board for consideration 
of matters raised in the Order.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.    

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In this case, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
April 1996.  The RO received records from NPRC in September 
1996.  In his January 1997 notice of disagreement, the 
veteran specifically alleged that the service medical records 
were incomplete and that documents dated from 1969 to 1973 
were missing.  Review of the service medical records 
associated with the claims folder reveals a May 1968 pre-
induction examination report and initial entries in dental 
records dated in March 1969.  With the exception of a 
notation in dental records of a record review in February 
1971 and a notation in medical records of a record review in 
November 1973, there are no other service medical records 
until the report of a May 1974 periodic examination.  There 
is no indication in the claims folder that the RO ever 
queried NPRC about the allegedly missing service medical 
records.  The RO issued follow-up to its original request in 
October 1996, denoted as the third request, apparently just 
prior to the service medical records being associated with 
the claims folder.  This request does not mention any 
allegedly missing records.  

In addition, review of the record reveals that the veteran 
was receiving VA treatment at the primary care clinic in 
Hilo, Hawaii.  The claims folder contains VA records dated 
through April 1996 only.   

Under the VCAA, the duty to assist in compensation claims 
includes, but is not limited to, obtaining the veteran's 
service medical records and relevant VA medical treatment 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)).  In some respects, the new 
law serves to codify principles previously developed through 
case law.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA).  Accordingly, a remand is in order 
so that the RO may attempt to secure the veteran's complete 
service medical records and VA treatment records.    

The Board emphasizes that, under the new law, when VA 
attempts to obtain records from a federal department or 
agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(3)).  The RO's attempts to secure the veteran's 
service medical records and VA treatment records must comply 
with this provision.   

Finally, the Board notes that under the VCAA, VA's duty to 
assist in a disability compensation claim includes providing 
a medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(d)).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.  After completing the development instructed in 
this remand, the RO may find that a VA medical examination or 
opinion is necessary to decide the veteran's claims.  If so, 
it should take the appropriate steps to complete such 
development. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should send a request to NPRC 
for the veteran's complete service medical 
records.  The request should specify that 
the veteran alleges that the records are 
incomplete from 1969 to 1973.  The 
attempts to secure the veteran's service 
medical records must comply with the 
applicable law.  

2.  The RO should attempt to obtain the 
veteran's VA medical records from the 
facility in Hilo, Hawaii, dated from April 
1996 to the present.  The attempts to 
secure these records must comply with the 
applicable law. 

3.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
the veteran's service connection claims as 
set forth above.  If the disposition of 
any claim remains unfavorable to the 
veteran, the RO should furnish the veteran 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claims.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


